            Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 1 of 15



1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
2
     ANNE B. MILLER, ESQ. (SBN: 178683)
3    LEONE & ALBERTS
     A Professional Corporation
4    1390 Willow Pass Road, Suite 700
5
     Concord, CA 94520
     Telephone: (925) 974-8600
6    Facsimile: (925) 974-8601
     E-Mail: lleone@leonealberts.com
7            cleed@leonealberts.com
8
             amiller@leonealberts.com

9
     Attorneys for Defendants
     CITY OF ANTIOCH, TAMMANY BROOKS, MORTEZA AMIRI,
10   ERIK NILSEN, JAMES COLLEY and ERIC ROMBOUGH
11                        THE UNITED STATES DISTRICT COURT
12                        NORTHERN DISTRICT OF CALIFORNIA
13
     VANCE GATTIS, an individual,                 Case No.: 3:20-cv-02693-EMC
14

15                Plaintiff,                      DEFENDANTS CITY OF ANTIOCH,
                                                  TAMMANY BROOKS, MORTEZA
16         vs.                                    AMIRI, ERIK NILSEN, JAMES COLLEY
                                                  and ERIC ROMBOUGH’S ANSWER TO
17
     CITY OF ANTIOCH, a municipal                 PLAINTIFF’S FIRST AMENDED
18   corporation; TAMMANY BROOKS,                 COMPLAINT
     individually and in his capacity as Chief of
19   Police for the ANTIOCH POLICE                   [JURY TRIAL DEMANDED]
     DEPARTMENT; MORTEZA AMIRI,
20
     individually and in his capacity as Police
21   Officer for the ANTIOCH POLICE
     DEPARTMENT; ERIK NILSEN, individually
22   and in his capacity as Police Officer for the
     ANTIOCH POLICE DEPARTMENT;
23
     JAMES COLLEY, individually and in his
24   capacity as Police Officer for the ANTIOCH
     POLICE DEPARTMENT; ERIC
25   ROMBOUGH, individually and in his
26
     capacity as Police Officer for the ANTIOCH
     POLICE DEPARTMENT; and DOES 1-50,
27   inclusive, individually, jointly and severally,
28                Defendants.

                                              1

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT              Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 2 of 15



1           Defendants City of Antioch, Chief Tammany Brooks, Officer Morteza Amiri,
2    Officer Erik Nilsen, Corporal James Colley and Officer Eric Rombough (hereinafter
3    collectively referred to as “Defendants”) hereby answer Plaintiff’s First Amended
4    Complaint. Except as expressly admitted, the Defendants deny each and every
5    allegation set forth in Plaintiff’s First Amended Complaint. Defendants specifically deny
6    they violated the Plaintiff’s civil, common law, and/or statutory rights under state and/or
7    federal law.
8        DEFENDANTS’ ANSWER TO PLAINTIFF’S ALLEGATIONS CONTAINED
       WITHIN THE INTRODUCTION OF PLAINTIFF’S FIRST AMENDED COMPLAINT
9

10          1.      Answering Paragraph 1 of Plaintiff’s First Amended Complaint,

11   Defendants deny each and every allegation contained therein.
12          2.      Answering Paragraph 2 of Plaintiff’s First Amended Complaint,
13   Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to

14   statements of fact and on that basis the allegations are denied.
15                  DEFENDANTS’ ANSWER TO PLAINTIFF’S ALLEGATIONS
                              REGARDING JURISDICTION
16

17
            3.      Answering Paragraph 3 of Plaintiff’s First Amended Complaint,

18
     Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to

19
     statements of fact and on that basis the allegations are denied. As to the balance of

20
     Paragraph 3, Defendants specifically deny they violated the Plaintiff’s civil, common

21
     law, and/or statutory rights under state and/or federal law.

22
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S ALLEGATIONS
                               REGARDING THE PARTIES
23
            4.      Answering Paragraph 4 of Plaintiff’s First Amended Complaint,
24
     Defendants are without sufficient information and belief as to such allegations and on
25
     that basis deny the allegations therein.
26
            5.      Answering Paragraph 5 of Plaintiff’s First Amended Complaint,
27
     Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to
28
     statements of fact and on that basis the allegations are denied. Defendants specifically

                                                  2

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                    Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 3 of 15



1    deny they violated the Plaintiff’s civil, common law, and/or statutory rights under state
2    and/or federal law.
3           6.     Answering Paragraph 6 of Plaintiff’s First Amended Complaint,
4    Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to
5    statements of fact and on that basis the allegations are denied. Defendants specifically
6    deny they violated the Plaintiff’s civil, common law, and/or statutory rights under state
7    and/or federal law.
8           7.     Answering Paragraph 7 of Plaintiff’s First Amended Complaint,
9    Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to
10   statements of fact and on that basis the allegations are denied. Defendants specifically
11   deny they violated the Plaintiff’s civil, common law, and/or statutory rights under state
12   and/or federal law.
13          8.     Answering Paragraph 8 of Plaintiff’s First Amended Complaint,
14   Defendants allege Plaintiff has merely asserted legal conclusions as opposed to
15   statements of fact and on that basis the allegations are denied. Defendants specifically
16   deny they violated the Plaintiff’s civil, common law, and/or statutory rights under state
17   and/or federal law.
18          9.     Answering Paragraph 9 of Plaintiff’s First Amended Complaint,
19   Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to
20   statements of fact and on that basis the allegations are denied. Defendants specifically
21   deny they violated the Plaintiff’s civil, common law, and/or statutory rights under state
22   and/or federal law.
23          10.    Answering Paragraph 10 of Plaintiff’s First Amended Complaint,
24   Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to
25   statements of fact and on that basis the allegations are denied. Defendants specifically
26   deny they violated the Plaintiff’s civil, common law, and/or statutory rights under state
27   and/or federal law.
28   ///

                                                  3

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                   Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 4 of 15



1                 DEFENDANTS’ ANSWER TO PLAINTIFF’S ALLEGATIONS
2
                     REGARDING ADMINISTRATIVE REQUIREMENTS

3           11.    Answering Paragraph 11 of Plaintiff’s First Amended Complaint,
4    Defendants allege that Plaintiff has merely asserted legal conclusions as opposed to
5    statements of fact and on that basis the allegations are denied. Defendants admit only
6    that Plaintiff filed a Government Claim on October 17, 2019 and that the City of Antioch
7    timely rejected the Government Claim. Defendants specifically deny they violated the
8    Plaintiff’s civil, common law, and/or statutory rights under state and/or federal law.
9           DEFENDANTS’ ANSWER TO PLAINTIFF’S FACTUAL ALLEGATIONS
10          12.    Answering Paragraph 12 of Plaintiff’s First Amended Complaint,
11   Defendants admit only that incident subject to this litigation occurred in the vicinity of
12   2713 Contra Loma Boulevard, Antioch, California. As to the balance of the allegations
13   in Paragraph 12, Defendants are without sufficient information and belief as to such
14   allegations and on that basis deny the allegations therein.
15          13.    Answering Paragraph 13 of Plaintiff’s First Amended Complaint,
16   Defendants deny that they used excessive force when they encountered the Plaintiff.
17   Rather, the defendant officers’ use of force was objectively reasonable. Defendants
18   admit that Officer Amiri conducted a lawful traffic stop on Mr. Hellums’ car and
19   encountered the plaintiff. Defendants deny that Officer Amiri asked Plaintiff if he was
20   on probation. Rather, instead of complying with Officer Amiri’s orders to plaintiff to
21   keep his hands out of his backpack, plaintiff repeatedly stated he was not on probation.
22   Defendants deny that Officer Amiri placed Plaintiff in so called “choke hold” and further
23   deny that Officer Nilsen assisted Officer Amiri in placing Plaintiff in a so called “choke
24   hold.” Defendants admit that Officer Amiri struck Plaintiff in the face in an effort to
25   overcome Plaintiff’s resistance to lawful detention and lawful arrest. Nevertheless,
26   Plaintiff continued to violently struggle against the officers’ lawful attempts to subdue
27   him and take him into custody. Defendants admit that Corporal Colley deployed his
28   Taser and struck Plaintiff with his flashlight in a further effort to subdue Plaintiff and


                                                   4

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                      Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 5 of 15



1    overcome his violent resistance to lawful detention and arrest. Defendants admit that it
2    was necessary for Officer Amiri to deploy his K-9 in a further effort to subdue Plaintiff
3    and overcome his violent resistance to lawful detention and arrest. Defendants deny
4    that the K-9 mauled the Plaintiff. Defendants admit that Officer Rombough and other
5    officers were finally able to place Plaintiff in handcuffs. Defendants further assert that
6    Plaintiff was placed under lawful arrest. Defendants specifically deny they violated the
7    Plaintiff’s civil, common law, and/or statutory rights under state and/or federal law.
8           14.    Answering Paragraph 14 of Plaintiff’s First Amended Complaint,
9    Defendants admit that Officer Amiri requested that medical personnel respond to the
10   scene to render aid to Plaintiff. Defendants further allege that Plaintiff was transported
11   to Sutter Delta Medical Center where his injuries were considered non-life threatening
12   and he was medically cleared to be placed in jail custody.
13          15.    Answering Paragraph 15 of Plaintiff’s First Amended Complaint,
14   Defendants admit only that Plaintiff received a number of stitches at Sutter Delta
15   Medical Center. As to the balance of Paragraph 15, Defendants deny each and every
16   allegation contained therein.
17          16.    Answering Paragraph 16 of Plaintiff’s First Amended Complaint,
18   Defendants admit only that charges were filed against the Plaintiff for violation of Penal
19   Code Section 69 and for violation of Health & Safety Code Section 11377 (A). As to
20   the balance of Paragraph 16, Defendants are without sufficient information and belief
21   as to such allegations and on that basis deny the allegations therein.
22               DEFENDANTS’ ANSWER TO FIRST CAUSE OF ACTION
          Violation of the Fourth Amendment of the United States Constitution
23
                           Unlawful Detention 42 U.S.C. § 1983
24     (Against Defendants AMIRI, NILSEN, COLLEY, ROMBOUGH, and DOES 1-50)

25          17.    Answering Paragraph 17 of Plaintiff’s First Amended Complaint,
26   Defendants hereby incorporate their answers to Paragraphs 1 through 16 as though
27   fully stated herein.
28          18.    Answering Paragraph 18 of Plaintiff’s First Amended Complaint,

                                                  5

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                    Case No. 3:20-cv-02693-EMC
               Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 6 of 15



1    Defendants deny that they violated the Plaintiff’s civil, common law, and/or statutory
2    rights under state and/or federal law. Defendants admit only that Officer Amiri
3    conducted a lawful traffic stop on Mr. Hellums’ car. Defendants deny that Plaintiff was
4    merely a lawful passenger in Mr. Hellums’ car. Defendants deny that Officer Amiri
5    asked Plaintiff if he was on probation. In further answer to Paragraph 18, Officer Amiri
6    initially attempted to detain Plaintiff and that said detention was lawful. As to the
7    balance of Paragraph 18, Defendants admit that they placed plaintiff in handcuffs and
8    deny that they physically assaulted plaintiff. Defendants further admit that the lawfully
9    arrested the Plaintiff.
10                  DEFENDANTS’ ANSWER TO SECOND CAUSE OF ACTION
              Violation of the Fourth Amendment of the United States Constitution
11
                                Unlawful Seizures 42 U.S.C. § 1983
12         (Against Defendants AMIRI, NILSEN, COLLEY, ROMBOUGH, and DOES 1-50)
13            19.   Answering Paragraph 19 of Plaintiff’s First Amended Complaint,
14   Defendants hereby incorporate their answers to Paragraphs 1 through 18 as though
15   fully stated herein.
16            20.   Answering Paragraph 20 of Plaintiff’s First Amended Complaint,
17   Defendants deny each and every allegation contained therein.
18                   DEFENDANTS’ ANSWER TO THIRD CAUSE OF ACTION
              Violation of the Fourth Amendment of the United States Constitution
19
                                Excessive Force 42 U.S.C. § 1983
20         (Against Defendants AMIRI, NILSEN, COLLEY, ROMBOUGH, and DOES 1-50)

21            21.   Answering Paragraph 21 of Plaintiff’s First Amended Complaint,
22   Defendants hereby incorporate their answers to Paragraphs 1 through 20 as though
23   fully stated herein.
24            22.   Answering Paragraph 22 of Plaintiff’s First Amended Complaint,
25   Defendants deny that they violated the Plaintiff’s civil, common law, and/or statutory
26   rights under state and/or federal law. Defendants deny that they used excessive force
27   when they encountered the Plaintiff. Rather, the defendant officers’ use of force was
28   ///

                                                   6

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 7 of 15



1    objectively reasonable. Defendants admit only that POST Learning Domain 20 states
2    as indicated in Paragraph 22.
3           23.    Answering Paragraph 23 of Plaintiff’s First Amended Complaint,
4    Defendants allege that the defendant officers had reasonable suspicion that Plaintiff
5    had committed a crime. Defendants deny that Plaintiff was “merely” a passenger in Mr.
6    Hellums’ car. Defendants deny that Officer Amiri placed Plaintiff in so called “choke
7    hold” and further deny that Officer Nilsen assisted Officer Amiri in placing Plaintiff in a
8    so called “choke hold.” Defendants further allege that Plaintiff violently resisted arrest
9    and assaulted the defendant officers. Defendants admit that Officer Amiri struck
10   Plaintiff in the face in an effort to overcome Plaintiff’s resistance to lawful detention and
11   lawful arrest. Nevertheless, Plaintiff continued to violently struggle against the officers’
12   lawful attempts to subdue him and take him into custody. Defendants admit that
13   Corporal Colley deployed his Taser and struck Plaintiff with his flashlight in a further
14   effort to subdue Plaintiff and overcome his violent resistance to lawful detention and
15   arrest. Defendants admit that it was necessary for Officer Amiri to deploy his K-9 in a
16   further effort to subdue Plaintiff and overcome his violent resistance to lawful detention
17   and arrest. Defendants deny that the K-9 mauled the Plaintiff. Defendants admit that
18   Officer Rombough and other officers were finally able to place Plaintiff in handcuffs.
19   Defendants further assert that Plaintiff was placed under lawful arrest. Defendants
20   specifically deny they violated the Plaintiff’s civil, common law, and/or statutory rights
21   under state and/or federal law.
22                   DEFENDANTS’ ANSWER TO FOURTH CAUSE OF ACTION
            Violation of the Fourth Amendment of the United States Constitution
23
                                   Monell - 42 U.S.C. § 1983
24                         (Against City of Antioch and DOES 25-50)

25         24.     Answering Paragraph 24 of Plaintiff’s First Amended Complaint,
26   Defendants hereby incorporate their answers to Paragraphs 1 through 23 as though
27   fully stated herein.
28   ///

                                                   7

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 8 of 15



1          25.     Answering Paragraph 25 of Plaintiff’s First Amended Complaint,
2    Defendants deny each and every allegation contained therein.
3           26.    Answering Paragraph 26 of Plaintiff’s First Amended Complaint,
4    Defendants hereby deny each and every allegation contained therein.
5           27.    Answering Paragraph 27 of Plaintiff’s First Amended Complaint,
6    Defendants deny each and every allegation contained therein.
7           28.    Answering Paragraph 28 of Plaintiff’s First Amended Complaint,
8    Defendants deny each and every allegation contained therein.
9                  DEFENDANTS’ ANSWER TO FIFTH CAUSE OF ACTION
10
                                        Negligence
              (Against Defendants CITY, AMIRI, NILSEN, COLLEY, ROMBOUGH
11                                   and DOES-1-50)
12          29.    Answering Paragraph 29 of Plaintiff’s First Amended Complaint,
13   Defendants hereby incorporate their answers to Paragraphs 1 through 28 as though
14   fully stated herein.
15          30.    Answering Paragraph 30 of Plaintiff’s First Amended Complaint,
16   Defendants allege that to the extent Plaintiff has merely asserted legal conclusions as
17   opposed to statements of fact and on that basis the allegations are denied. Defendants
18   specifically deny they violated the Plaintiff’s civil, common law, and/or statutory rights
19   under state and/or federal law.
20          31.    Answering Paragraph 31 of Plaintiff’s First Amended Complaint,
21   Defendants admit only that the officers were acting within the course and scope of their
22   employment at all times relevant to this action. As to the balance of Paragraph 32,
23   Defendants allege that to the extent Plaintiff has merely asserted legal conclusions as
24   opposed to statements of fact and on that basis the allegations are denied. Defendants
25   specifically deny they violated the Plaintiff’s civil, common law, and/or statutory rights
26   under state and/or federal law.
27          32.    Answering Paragraph 32 of Plaintiff’s First Amended Complaint,
28   Defendants deny the allegations on grounds that plaintiff has misstated the law


                                                  8

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                    Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 9 of 15



1    regarding the applicability of negligence doctrines involving cases in which police
2    officers are defendants.
3           33.     Answering Paragraph 33 of Plaintiff’s First Amended Complaint,
4    Defendants deny they unlawfully detained and arrested the Plaintiff and further deny
5    that they used excessive force to take Plaintiff into custody. Defendants deny that
6    Plaintiff was “merely” a passenger in Mr. Hellums’ car when Officer Amiri conducted a
7    lawful traffic stop. Defendants deny that Officer Amiri asked if Plaintiff was on
8    probation. Rather, Plaintiff told Officer Amiri that he was not on probation instead of
9    complying with Officer Amiri’s order that Plaintiff keep his hands out of his backpack.
10   Defendants deny that Officer Amiri placed Plaintiff in a so called “choke hold.”
11   Defendants admit that it was necessary for Officer Amiri to strike Plaintiff in the face in
12   an effort to overcome Plaintiff’s resistance to lawful detention and arrest. Defendants
13   deny that Officer Amiri used his Taser on Plaintiff and deny that Officer Amiri struck
14   Plaintiff with a flashlight. Defendants admit that it was necessary for Officer Amiri to
15   deploy his K-9 in a further effort to subdue Plaintiff and overcome his violent resistance
16   to lawful detention and arrest. Defendants deny that the K-9 mauled the Plaintiff.
17   Defendants admit that Plaintiff was lawfully arrested. Defendants specifically deny they
18   violated the Plaintiff’s civil, common law, and/or statutory rights under state and/or
19   federal law.
20          34.     Answering Paragraph 34 of Plaintiff’s First Amended Complaint,
21   Defendants deny each and every allegation contained therein.
22                 DEFENDANTS’ ANSWER TO SIXTH CAUSE OF ACTION
                                    Assault and Battery
23
              (Against Defendants CITY, AMIRI, NILSEN, COLLEY, ROMBOUGH
24                                    and DOES-1-50)

25          35.     Answering Paragraph 35 of Plaintiff’s First Amended Complaint,
26   Defendants hereby incorporate their answers to Paragraphs 1 through 34 as though
27   fully stated herein.
28   ///

                                                  9

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                    Case No. 3:20-cv-02693-EMC
            Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 10 of 15



1           36.    Answering Paragraph 36 of Plaintiff’s First Amended Complaint,
2    Defendants deny that Plaintiff was “merely” a passenger in Mr. Hellums’ car when
3    Officer Amiri conducted a lawful traffic stop. Defendants deny that Officer Amiri asked
4    if Plaintiff was on probation. Rather, Plaintiff told Officer Amiri that he was not on
5    probation instead of complying with Officer Amiri’s order that Plaintiff keep his hands
6    out of his backpack. Defendants deny that the officers placed Plaintiff in a so called
7    “choke hold.” Defendants admit that Officer Amiri and Corporal Colley struck Plaintiff in
8    the face in an effort to overcome Plaintiff’s resistance to lawful detention and arrest.
9    Defendants admit that it was necessary for Corporal Colley to use his Taser and strike
10   Plaintiff with his flashlight to overcome Plaintiff’s resistance to lawful detention and
11   arrest. Defendants admit that it was necessary for Officer Amiri to deploy his K-9 in a
12   further effort to subdue Plaintiff and overcome his violent resistance to lawful detention
13   and arrest. Defendants admit that Plaintiff was lawfully arrested. Defendants
14   specifically deny they violated the Plaintiff’s civil, common law, and/or statutory rights
15   under state and/or federal law.
16          37.    Answering Paragraph 37 of Plaintiff’s First Amended Complaint,
17   Defendants deny each and every allegation contained therein.
18          38.    Answering Paragraph 38 of Plaintiff’s First Amended Complaint,
19   Defendants deny each and every allegation contained therein.
20               DEFENDANTS’ ANSWER TO SEVENTH CAUSE OF ACTION
                         Intentional Infliction of Emotional Distress
21
              (Against Defendants CITY, AMIRI, NILSEN, COLLEY, ROMBOUGH
22                                     and DOES-1-50)

23          39.    Answering Paragraph 39 of Plaintiff’s First Amended Complaint,
24   Defendants hereby incorporate their answers to Paragraphs 1 through 38 as though
25   fully stated herein.
26          40.    Answering Paragraph 40 of Plaintiff’s First Amended Complaint,
27   Defendants deny each and every allegation contained therein.
28   ///

                                                  10

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
            Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 11 of 15



1           41.    Answering Paragraph 41 of Plaintiff’s First Amended Complaint,
2    Defendants deny that Plaintiff was “merely” a passenger in only that Plaintiff was a
3    passenger in Mr. Hellums’ car when Officer Amiri conducted a lawful traffic stop.
4    Defendants deny that Officer Amiri asked if Plaintiff was on probation. Rather, Plaintiff
5    told Officer Amiri that he was not on probation instead of complying with Officer Amiri’s
6    order that Plaintiff keep his hands out of his backpack. Defendants deny that the
7    officers placed Plaintiff in a so called “choke hold.” Defendants admit that Officer Amiri
8    and Corporal Colley struck Plaintiff in the face in an effort to overcome Plaintiff’s
9    resistance to lawful detention and arrest. Defendants admit that it was necessary for
10   Corporal Colley to use his Taser and strike Plaintiff with his flashlight to overcome
11   Plaintiff’s resistance to lawful detention and arrest. Defendants admit that it was
12   necessary for Officer Amiri to deploy his K-9 in a further effort to subdue Plaintiff and
13   overcome his violent resistance to lawful detention and arrest. Defendants admit that
14   Plaintiff was lawfully arrested. Defendants specifically deny they violated the Plaintiff’s
15   civil, common law, and/or statutory rights under state and/or federal law.
16          42.    Answering Paragraph 42 of Plaintiff’s First Amended Complaint,
17   Defendants deny each and every allegation contained therein.
18          DEFENDANTS’ ANSWER TO PLAINTIFF’S DEMAND FOR RELIEF
19          Defendants deny that Plaintiff is entitled to any form of relief.
20                                  AFFIRMATIVE DEFENSES
21          Defendants allege the following as separate and affirmative defenses to the First
22   Amended Complaint. Defendants do not, however, allege or admit that they have the
23   burden of proof or persuasion with respect to any of these matters. Defendants reserve
24   the right to raise additional affirmative defenses as they become known through
25   discovery in this case.
26                               FIRST AFFIRMATIVE DEFENSE
27          Any purported loss, damages, or injury suffered by Plaintiff was not caused by
28   any act or omission, wrongful or otherwise, of Defendants, who acted properly and

                                                  11

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
            Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 12 of 15



1    within the bounds of all established constitutional rights at all times with the matters
2    alleged herein.
3                              SECOND AFFIRMATIVE DEFENSE
4           Plaintiff had no clearly established statutory or constitutional rights of which
5    Defendants knew, or should have known, which required them to act differently or to
6    direct their subordinates to act differently, and therefore Defendants are immune from
7    Plaintiff’s allegations and causes of action, and from liability under the doctrine of
8    qualified immunity.
9                                THIRD AFFIRMATIVE DEFENSE
10          Defendant City of Antioch and Chief Brooks held a good faith and reasonable
11   belief at all times in connection with the matters alleged herein that their actions and
12   their subordinates’ actions did not violate any established constitutional right.
13                              FOURTH AFFIRMATIVE DEFENSE
14          Any purported loss, damages, or injury suffered by Plaintiff were proximately
15   caused by the Plaintiff, as Plaintiff failed to exercise ordinary care under the
16   circumstances. Plaintiff is therefore barred from recovering for any purported loss,
17   damages, or injury, as alleged herein. Alternatively, if any of the Defendants is found
18   liable to any degree, then Plaintiff’s recovery shall be reduced according to the
19   Plaintiff’s comparative or contributory negligence.
20                               FIFTH AFFIRMATIVE DEFENSE
21          Plaintiff was aware of the risks of loss, damages, or injury resulting from his
22   actions, and fully appreciating those risks, Plaintiff nevertheless voluntarily assumed
23   those risks, and so Plaintiff is barred from recovery herein.
24                               SIXTH AFFIRMATIVE DEFENSE
25          Plaintiff’s intentional conduct was the proximate cause of any loss, damages, or
26   injury that Defendants were not capable of discovering in time to avert the loss,
27   damages, or injury, and so Plaintiff is barred from recovery for any loss, damages, or
28   injury in connection with the matters alleged herein. If any of the Defendants is found to

                                                  12

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
             Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 13 of 15



1    be in any way liable, then Plaintiff’s recovery shall be reduced proportionate to
2    Plaintiff’s own intentional acts resulting in loss, damages, or injury to himself.
3                                SEVENTH AFFIRMATIVE DEFENSE
4           By reason of Plaintiff’s own acts and omissions, Plaintiff’s claims are barred by
5    the doctrine of estoppel.
6                                EIGHTH AFFIRMATIVE DEFENSE
7           Plaintiff’s claims are barred by the doctrine of laches.
8                                 NINTH AFFIRMATIVE DEFENSE
9           By reason of Plaintiff’s own acts and omissions, Plaintiff’s claims are barred by
10   the doctrine of unclean hands.
11                                TENTH AFFIRMATIVE DEFENSE
12          By reason of Plaintiff’s own acts and omissions, Plaintiff’s claims are barred by
13   the doctrine of waiver.
14                              ELEVENTH AFFIRMATIVE DEFENSE
15          Defendants’ conduct was reasonable at all times in connection with the matters
16   herein; therefore, Plaintiff’s claims are barred by the doctrine of privilege.
17                               TWELFTH AFFIRMATIVE DEFENSE
18          Plaintiff has had the ability and opportunity to take all reasonable measures to
19   mitigate damages resulting from the allegations contained herein, but has failed to do
20   so. As a result, Plaintiff’s claims for relief are barred.
21                             THIRTEENTH AFFIRMATIVE DEFENSE
22          Any loss, damages, or injury alleged by the Plaintiff was the result of the
23   negligence of other persons not the Defendants; this works a complete bar to
24   Defendants’ liability. To the extent that any defendant is found liable for committing
25   excessive force, or conducting a false detention and/or arrest, Defendants’ liability shall
26   be proportionate to Defendants’ contribution to the loss, damages, or injury to Plaintiff.
27                             FOURTEENTH AFFIRMATIVE DEFENSE
28          Plaintiff expressly and/or impliedly consented to Defendants’ conduct by way of

                                                    13

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
               Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 14 of 15



1    his voluntary participation in the matters alleged herein. As a result, Plaintiff’s claims for
2    relief are barred.
3                             FIFTEENTH AFFIRMATIVE DEFENSE
4           Plaintiff wrongfully, unlawfully, and maliciously made and threatened assault
5    upon police officers. As such Plaintiff provoked the alleged incident, and police officers
6    used no more than reasonable and necessary force in defense of themselves and
7    others.
8                             SIXTEENTH AFFIRMATIVE DEFENSE
9           Under all of the circumstances known to the police officers at the time, an
10   objectively reasonable police officer would conclude there was a fair probability that the
11   Plaintiff had committed or was committing a crime. Any detention of the Plaintiff was
12   based on reasonable suspicion and the arrest or seizure of the Plaintiff was carried out
13   with probable cause. As a result, Plaintiff’s claims for relief are barred.
14                          SEVENTEENTH AFFIRMATIVE DEFENSE
15          To the extent Plaintiff alleges or asserts matters not contained in a legally
16   sufficient claim filed by him, this action is barred by the claims requirement set forth in
17   California Government Code § 905 et seq.
18                           EIGHTEENTH AFFIRMATIVE DEFENSE
19          Defendants are immune from the allegations contained within the Plaintiff’s First
20   Amended Complaint and the causes of actions contained therein, based on the
21   immunities contained within the California Government Code including but not limited
22   to Sections 815 (a); 815.2, 815.4, 815.6, 818, 818.2, 818.8, 820, 820.2, 820.4, 820.8,
23   821, 822.2, 845.6 and by virtue of Government Code Section 900, et seq.
24                           NINETEENTH AFFIRMATIVE DEFENSE
25          Defendants allege all other affirmative defenses that may potentially become
26   available as a result of information developed through discovery or at trial.
27                                  DEMAND FOR JURY TRIAL
28          Defendants hereby demand a jury trial on all issues triable by a jury.

                                                  14

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                     Case No. 3:20-cv-02693-EMC
            Case 3:20-cv-02693-EMC Document 20 Filed 06/04/20 Page 15 of 15



1          WHEREFORE, Defendants pray for judgment as follows:
2          1.     That Plaintiff takes nothing by reason of his First Amended Complaint;
3          2.     That judgment be entered against Plaintiff and in favor of Defendants;
4          3.     That Defendants recover all expenses, costs, and attorneys’ fees in
5    connection with this lawsuit; and
6          4.     That the Court grant Defendants such other and further relief as it deems
7    just and proper.
8

9    Dated: June 4, 2020                       LEONE & ALBERTS
10

11
                                         By:
12                                             LOUIS A. LEONE, ESQ.
                                               CLAUDIA LEED, ESQ.
13                                             ANNE B. MILLER, ESQ.
                                               Attorney for Defendants
14
                                               CITY OF ANTIOCH, TAMMANY BROOKS,
15                                             MORTEZA AMIRI, ERIK NILSEN, JAMES
                                               COLLEY and ERIC ROMBOUGH
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                15

     DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT                Case No. 3:20-cv-02693-EMC
